internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp 2-cam-107559-98 date date legend p s y z year year product this is in response to a request for a private_letter_ruling submitted by your authorized representative for the consent of the commissioner under sec_446 of the internal_revenue_code and sec_1_446-1 of the income_tax regulations to change a method_of_accounting you have been reporting certain intercompany_transactions on a separate_entity or current_year basis since year without having secured the consent of the internal_revenue_service the service as required by sec_1_1502-13 and sec_1_1502-13 of the regulations permission is hereby requested to comply with the reporting provisions of sec_1_1502-13 to report all intercompany_transactions on a single entity basis beginning with the year tax_year hereinafter the proposed method the information submitted indicates that p is the common parent of a consolidated_group the p group the p group consists of p s y and z sometimes referred to hereinafter as taxpayer p is a wholesaler of product s is engaged in the retail_sale of product to individual consumers outside the group p sells product to s in cam-107559-98 the ordinary course of business these sales constitute intercompany_transactions and are among the intercompany_transactions that occur between group members in order to clearly reflect the taxable_income of the group as a whole sec_1 sets forth rules generally requiring that intercompany_transactions be treated in a manner that produces the effect of transactions between divisions of a single corporation single entity treatment sec_1_1502-13 provides that the timing rules of sec_1_1502-13 are a method_of_accounting for intercompany_transactions to be applied by each member in addition to the member’s other methods_of_accounting sec_1_1502-13 of the current regulations and sec_1_1502-13 of the regulations provides an exception to the general_rule of deferral in that the common parent may request the service’s consent to take into account on a separate_entity basis items from intercompany_transactions other than intercompany_transactions with respect to stock or obligations of members revproc_97_49 1997_2_cb_523 provides the procedure by which taxpayers may obtain the consent of the service to treat some or all intercompany_transactions on a separate_entity basis under sec_1_1502-13 revoke such consent or have such consent revoked by the service and obtain the service’s consent to change from separate_entity reporting to single entity reporting where a valid consent from the service to report intercompany_transactions on a separate_entity basis was not previously obtained any such changes in methods_of_accounting are effected on a cut- off basis ie no sec_481 adjustment further of revproc_97_49 provides that the service’s consent under sec_446 to change from separate_entity reporting to single entity reporting must be requested under separate applicable administrative procedures in cases where a valid consent from the service to report intercompany_transactions on a separate_entity basis was not previously obtained as in the instant case sec_446 and sec_1_446-1 require a taxpayer to obtain the advance consent of the commissioner before changing its method_of_accounting sec_1 e ii a provides that a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 provides that a change in an overall plan or system of identifying or valuing items in inventory is a change in method_of_accounting also a change in the treatment of any material_item used in the overall plan for identifying or valuing items in inventory is a change in method_of_accounting sec_1_1502-17 provides that if a member of a group changes its method_of_accounting for a consolidated_return_year the terms and conditions prescribed by the cam-107559-98 commissioner under sec_446 including sec_481 where applicable shall apply to the member it further provides that if a member changes its method_of_accounting for intercompany_transactions for a consolidated_return_year the change in method generally will be effected on a cut-off basis revproc_97_27 1997_1_cb_680 provides the general procedures under sec_446 and sec_1_446-1 for obtaining the commissioner’s consent to change a method_of_accounting section dollar_figure of revproc_97_27 provides that the commissioner may determine that certain changes in methods_of_accounting will be made without a sec_481 adjustment using a cut-off_method under a cut-off_method only the items arising on or after the beginning of the year_of_change are accounted for under the new method_of_accounting any items arising before the year_of_change continue to be accounted for under the taxpayer’s former method_of_accounting in the instant case p has been taking into account gain on the sale of product in the year of the intercompany_transaction sale to s thus group members have been determining and reporting items on a separate_entity basis group members did not previously receive consent from the service pursuant to sec_1_1502-13 or prior sec_1_1502-13 to report intercompany_transactions on a separate_entity basis under the proposed method group members will treat items of income gain deduction and loss from intercompany_transactions in accordance with sec_1_1502-13 specifically p will defer taking into account its gain from intercompany_transaction product sales to s until such time as the items are required to be taken into account under sec_1_1502-13 accordingly this change will constitute a change in method_of_accounting for purposes of sec_1_446-1 because the proper time for the inclusion of an item in income or the taking of a deduction is involved based solely on the information submitted and representations made consent of the service is hereby granted under sec_446 and sec_1_446-1 for each member of the p group to utilize the proposed method by applying the rules of sec_1_1502-13 for the year tax_year and all subsequent consolidated_return years pursuant to sec_1 b dollar_figure of revproc_97_27 and of revproc_97_49 the change in method_of_accounting is to be effected on a cut-off basis for transactions entered into on or after the first day of year ie no sec_481 adjustment no opinion is expressed as to the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings a copy of this letter should be attached to the federal_income_tax returns of the corporations involved for the first tax_year covered by this ruling letter cam-107559-98 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this ruling letter is being sent to the taxpayer’s authorized representative sincerely assistant chief_counsel corporate by edward s cohen chief branch
